     Case: 3:17-cv-00094-GFVT-EBA Doc #: 68 Filed: 12/18/19 Page: 1 of 1 - Page ID#: 1198

                                          UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                           CENTRAL DIV1SION- FRANKFORT
                                              CIV1L MINUTES-GENERAL

 CASE NO: 3:17-cv-94-GFVT                               AT: Frankfort               DATE: December 18, 2019

 Case Style:     Judicial Watch, Inc. v. Grimes et al


                         ~(L_
PRESENT:          HON._~----------·-·_-~NITED STATES DISTRICT JUDGE
                     GREGORY F. VAN TATENHOVE


                        Colleen Dawkins                                           Sandy Wilder
                         Deputy Clerk                                            Court Reporter

   Attys Present for        Attys Present for          Attys Present for      Attys Present for  Attys Present for
       Plaintiffs:         Defendant Grimes:              Intervenor        Intervenor Dft State  Intervenor Dft
                                                         Plaintiff USA       Board of Elections  Com. of Kentucky
 Eric W. Lee              R. Kenyon Meyer         J enigh J. Garrett        Daniel Luke Morgan Brett RobertNolan
 Mark A. Wohlander        Daniel O'Gara           John Albert Russ, IV      Jennifer Scutchfield
 Robert D. Popper                                 Michelle Christine Rupp
 T. Russell Nobile


PROCEEDINGS: MOTION HEARING

        This matter was called for hearing on Plaintiffs' Motion to Modify and Enforce the Consent Judgment [R. 45]
with counsel present as noted. The Court having heard argument of counsel takes the motion under advisement. A
separate order shall issue.




COPIES TO: COR

Clerk's Initials: scd
TIC: 1/41
